DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 23 December 2020 in which claims 1-3, 6-7 were amended and claims 4-5 were canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 23 September 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-3, 6-11 are under prosecution.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hollenstein et al (2011/0028703, published 3 February 2011), Chang-Yen et al (2011/0137018, published 9 June 2011), Connolly et al (2010/0137575, published 3 June 2010) and Khattak et al (2014/0336083, published 13 November 2014).
	Regarding Claim 1, Hollenstein teaches a method comprising mixing a solution containing magnetic beads and sample in a container, placing a magnet against the container to immobilize the particles, introducing a solution (e.g. lysis buffer, ¶ 26-25), moving the magnet away from the container and applying ultrasound to the container to disrupt the immobilized particles, lyse the sample and release the DNA from the cells (¶ 12-29).   
	Hollenstein teaches the magnetic particles are added to the container prior to adding the sample (e.g. ¶ 14) but does not specifically teach using the magnet to aggregate the magnetic particles prior to adding the sample and does not teach the container is a channel.
	However, fluidic channels for repeated capture and disruption of magnetic particles were well known in the art as taught by Chang-Yen. 
	Chang-Yen teaches the method comprising a pre-processing step wherein raw magnetic particles are positioned within the flow chamber along with wash buffer, 
	Chang-Yen teaches the fluidic channels provide a fluidic environment sample analysis from pre-processing through post-processing so as to selective analyze targets within the sample (e.g. ¶ 5-10).
	One of ordinary skill would have reasonably utilized fluidic channels with the method of Hollenstein to thereby provide an environment for selective sample analysis within a fluidic environment as desired in the art (e.g. Chang-Yen).
Hollenstein teaches the ultrasonic horn is repeatedly activated and de-activated for steps of re-suspending, washing and eluting with intervening pauses to allow for the suspension to equalize wherein the amplitude and duration is modified to ensure adequate results (¶ 21-23). Hollenstein further teaches the magnet is removed during application of ultrasound and re-applied to the container for subsequent capture of the magnetic particles (¶ 12-29).
Connolly also teaches a method of cell lysis in the presence of magnetic particles wherein a magnet is used to wash and pellet the magnetic particles prior to adding the sample (Example 4) and wherein voltage is applied to activate the sonic transducer within a range of 10 KHz and 10 MHz (¶ 54) wherein the time and power level for the sonication is varied dependent upon sample size, cell type and solution (e.g. ¶ 53-54, Examples 11-12).

While Hollenstein does not define specific time periods or patterns, the reference specifically teaches that the amplitude and duration are modified to ensure adequate results (¶ 23).  Furthermore, both Connelly and Khattak teach frequency ranges and Khattak specifically teaches patterns of differing frequency.  
Therefore, the ordinary artisan would have reasonably utilized routine experimentation in view of the teachings of Connelly and/or Khattak to optimize the amplitude and duration as expressly taught by Hollenstein.
	Regarding Claims 2-3, Hollenstein teaches the method wherein following the initial magnetic capture and ultrasound disruption, the method repeatedly uses the magnet to immobilize the particles, remove material not attached to the particles, add wash solution, and applying ultrasound to re-suspend the particles in the wash solution and release the DNA from the beads (¶ 12-29).
	Regarding Claim 6, Hollenstein teaches that software is used to activate and de-activate the ultrasonic horn (¶ 23) which clearly suggest that the number of time for applying ultrasound is predetermined.
	Regarding Claim 7, Hollenstein teaches that after release of the DNA, the magnet is re-applied to capture the magnetic particles and remove the eluted DNA (¶ 22).
	Regarding Claims 8-9 Hollenstein teaches the sample is whole blood (which contains leukocytes) and DNA is extracted (¶ 3).

	The reference does not define specific time periods or frequency within the ranges as defined by Claims 10-11.
	However, sonication within the claimed range was known in the art as taught by Khattak who teaches pulsed sonication of 1.6 MHz for gentle sonication while keeping the particles suspended and provide desired mixing (¶ 87-90).  
Because Hollenstein specifically teaches the ultrasound amplitude and duration are modified to ensure adequate results (¶ 23) and because the prior art teaches 1.6 MHz, the ordinary artisan would have reasonably utilized routine experimentation to optimize the amplitude and duration as expressly taught by Hollenstein

Response to Arguments
	Applicant argues that the combination of Hollenstein and Cheng-Yen does teach the newly claimed magnetic agglomeration of the magnetic particles and removing fluids from the channel prior to adding the sample.   
	The argument has been considered but is not found persuasive.   Hollenstein specifically teach adding the magnetic particles to the container prior to the sample and Cheng-Yen also teach a pre-separation step wherein the magnetic particles are washed by trapping the magnetic particles within the trapping region (i.e. channel) and removing fluids (e.g. ¶ 88).  Furthermore, Connolly teaches washing the particles prior to use in 
	Applicant further argues that Hollenstein teaches modification of ultrasound amplitude but none of the cited references teach the predetermined patterns of ultrasound of increasing and decreasing frequencies.   
	The argument has been considered but is not found sufficient to overcome the rejection set forth above. 
Hollenstein teaches the amplitude and duration is modified to ensure adequate results (¶ 21-23).  Cheng-Yen also teaches a range of frequency applied to the channel for cell lysis and mixing wherein the frequency and duration is varied to maximize mixing (e.g. ¶ 94).  Connolly also teaches a method of cell lysis in the presence of magnetic particles wherein a magnet is used to wash and pellet the magnetic particles prior to adding the sample (Example 4) and wherein voltage is applied to activate the sonic transducer within a range of 10 KHz and 10 MHz (¶ 54) wherein the time and power level for the sonication is varied dependent upon sample size, cell type and solution (e.g. ¶ 53-54, Examples 11-12).
Additionally, Khattak teaches pulsed sonication using a pattern of on and off periods such that the sample does not get too hot (e.g. ¶ 87-92).  
	Therefore, it is maintained the one of ordinary skill would have reasonably modified the ultrasound frequency and duration patterns for the lysis and/or mixing of Hollenstein based on the well-known practice of using varied frequency and durations as routinely practiced in the art. 
	Furthermore, it would have been obvious to utilize routine experimentation based on the ranges of ultrasound known it the art to modify the ultrasound frequency and duration patterns so as to optimize the method based on sample used and maximize experimental results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634